                                                                                 CLERK'S OFFI
                                                                                            CE U.S,DISI K UR
                                                                                        AT ROANOKE,VA
                                                                                             FILED

                                                                                        JAN 2i 2219
                       IN THE U NITED STA TES D ISTRICT COURT                        JULIA C U       ,C ERK
                      FOR TH E W ESTERN DISTRICT 0F V IRGN A                        BY;
                                 ROAN OKE DIVISION                                        EP


UN ITED STATES OF AM ERICA                )       Crim inalAction N o.7:06CR00002
                                          )       (CivilActionNo.7:18CV81336)
                                          )
                                          )       M EM O R ANDU M OPINIO N
HA RVEY LEE HAY ES,.
                   TR .,                  )
                                          )       By:H on.Glen E.Conrad
      D efendant.                         )       SeniorUnited StatesD istrictJudge


       H arvey Lee H ayes,Jr., through counsel, has sled an am ended m otion to vacate his

federalconviction under28 U.S.C.j2255. The matterispresently before the courton the
threshold issue ofwhetherthemotion issuccessiveforpurposesofj 2255419. The issuehas
been fully briefed and is ripe for decision. Forthe reasons thatfollow ,the courtconcludes that

themotion issucceàsiveandthatitmustbedismissedwithoutprejudiceforlackofjurisdiction.
                                        Backeround

       HayeswasindictedbyafederalgrandjuryintheWesternDistrictofVirginiaonJanuary
19,2006. Count One of the indictm ent charged him w ith possession of a srearm after having

been convicted ofa crim epunishable by a term ofimprisonm entexceeding one year,in violation

of18U.S.C.55922(g)(1)and 924(e). Hayesentered apleaofguilty to thatcountonJuly 7,
2006. U nder the term s of the w ritten plea agreem ent,Hayes acknow ledged that he w ould be

subjectto an enhanced mandatory minimum term ofimprisonmentoffifteen yearsunderthe
ArmedCareerCriminalAct,18U.S.C.j924(e).
       During the guilty plea hearing conducted pursuaptto Rule 11 of the FederalRules of

Crim inalProcedure,an A ssistant United States Attorney w as called upon to offer evidence in
supportofthe defendant's plea ofguilty. Proceeding by proffer,the prosecutor sum m arized the

governm ent's evidenceasfollows:

              (Tjhe events that led to this charge took place on the 6th of
              Decem ber,2005,in the town of Vintonjin the W estern D istrict of
              Virginia.

              Thatnight,Offker(Craig)Frye,oftheVintonPoliceDepartment,
              w as on patrolin w hatis know n as a high-crime area of the town.
              He observed M r.H ayes seated in a vehicle. He w alked up to the
              vehicle,justto seewhatwasgoingon,spoketoM r.Hayes,(and)
              eventually asked M r.Hayesforconsentto pathim down.

              Mr.Hayessteppedoutofthevehicleatsomépointduringthatand
              in factdid consentto being patted dow n. A lm ostim m edlately the
              officer felt a pistol in M r.Hayes' pocket. H e asked M .r.H ayes
              aboutit,after ithad been rem oved. M r.H ayessaid he had been in
              a dispute earlier,w here he had been punched,and had the pistolfor
                                         .

              hisprotection.

              M r.H ayes is indeed a felon who had not received clemency. It
              was a srearm that w as found in M r.H ayes'pocket, designed to
              expela projectile by means ofexplosion,and thatGrearm had
              m oved in interstate orforeign com m erce. A nd this isM r.H ayes.

Plea Hr'g Tr.29-30,D ocketN o.88. ln response to subsequent questions from the court,the

defendant and his attorney indicated that they agreed with the prosecutor's sum m ary of the

evidence. ld.at30-31.Thecourtultimately accepted Hayes'pleaandadjudgedhim guilty of
the offense charged in Count0ne ofthe indictm ent. 1d.at34.

       H ayesappeared forsentencing on Septem ber25,2006. Atthattim e,the courtconcluded

that Hayes qualified as an arm ed career crim inal. The court sentenced him to a term of

imprisonment of 180 months,pursuant to 18 U.S.C.j 924(e). Hayes did not appealhis
conviction orsentence.




                                              2
       On A ugust6,2010,H ayesfiled a pro jqmotion under28 U.S.C.j2255,claiming thathe
                                            -




was im properly sentenced as an arm ed career crim inal and thathis defense attorney provided

ineffective assistance. The court conditionally filed the m otion and advised H ayes that the

m otion appeared to be untim ely. A fter granting H ayes an opportunity to present additional

argum enton that issue,the courtsummarily dismissed the motion as untimely filed. United

Statesv.Hayes,No.7:06CR00002,2010 U.S.Dist.LEXIS 103487(W .D.Va.Sept.30,2010).
The United States Courtof Appeals forthe Fourth Circuit denied a certificate of appealability

anddismissedHayes'appeal. UnitedStatesv.Haves,408F.App'x758(4thCir.2011).
       On November 16,2011,Hayes filed anothermotion thatwasdocketed asa j 2255
m otion,in w hich he soughtdism issalofthe indictm entbased on the Fourth Circuit's decision in

UnitedStatesv.Simmons,649F.3d237(4thCir.2011).Thegovernmentmovedtodismissthq
m otion on the basisthatitwassuccessive. The courtgranted the governm ent'sm otion on M arch
                  .




30,2012.UnitedStatesv.Hayes,No.7:06CR0002,2012 U.S.Dist.LEXIS 46308 (W .D.M ar.
30,2012).
       OnJune27,2016,Hayes,throughcounsel,movedto vacatehissentenceunderj2255
based on the Supreme Court'sdecision in Johnson v.United States,135 S.Ct.2551(2015).
Hayes sim ultaneously Gled a m otion to stay consideration ofthe petition pending a decision by

theFourth CircuitastowhetherHayeswasauthorizedtofilea successivej2255motion. On
June 28,2016,the Fourth Circuitdenied Hayes'm otion forauthorization Tton the ground thatthe

holding in Johnson wouldentitleHayestono relief.'' InreHaves,No.16-9460 (4th Cir.June
28,2016).Thatsameday,Hayesmovedtowithdraw hisj2255motion.Thecourtgrantedthe
m otion to w ithdraw on June 29,2016.


                                                3
      O n April30,2018,the governm entfiled an om nibus m otion forvoluntary disclosure of

grand jury and othermaterialsin 55 closed criminalcases,pursuantto itsobligationsunder
Bradyv.M arvland,373U.S.83(1963)and Gigliov.United States,405U.S.150 (1972). See
UnitedStatesv.Keecan,No.7:14CR00029,Dkt.No.32(W .D.Va.Apr.30,2018).Themotion
soughtpermission to disclose potentialimpeachmentinformation concerning Craig Frye,which

had com e to the govem m ent's attention between Apriland June of2017. 1d. The m otion also

requested that the Federal Public D efender's O ftsce be appointed to represent each of the

defendantsidentiGed by the governm ent. The m otion w asgranted on M ay 16,2018.

       Although Frye w as the prim ary w itness againstH ayes,this case was notincluded in the

initiallistof 55 casesprovided by the govem m ent. On Septem ber 20,2018,the FederalPublic

Defenèer'sOfGce notifed theUnited StatesAttorney'sOfficethatitbelieved disclosuremay
also be required in the instant case. 'The governm ent copcunyd w ith that assessm ent.

A ccordingly, on Septem ber 24, 2018,the governm ent m oved for voluntary disclosure of the

relevant m aterials and requested that the Federal Public Defender's Oftsce be appointed to

representH ayes. The govem m ent'sm otion w asgranted on Septem ber26,2018.

       On October 12,2018,Hayesfiled a pro Jt pleading thatthe courtconstrued and docketed
                                              .




asa j2255 motion. Relying on thepotentialimpeachmentinformationthathadrecently been
released by the governm ent,Hayes asserted that his conviction w as unlaw ful. In accordance

with the Supreme Court'sdecision in Castro v.United States,540 U.S.375 (2003),thecourt
notiGedHayesofitsintentiontotreathissubmissionasaj2255motion anddirectedhim tot5le
an am ended m otion,if he elected to proceed under that statutory provision. The court also

advisedHayesthathissubmissionappearedtoconstituteasuccessive52255motion.

                                             4
        OnNovember5,2018,Hayes,throughcounsel,filedanamended j2255motion.Based
on the new ly disclosed inform ation,H ayes argues thathis conviction m ust be vacated on two

grounds. First,Hayes claim sthatthe governm entviolated his due processrights underBradv v.

Maryland,373 U.S.83 (1963),Sçby failing to discloseFrye'slengthyhistor.y ofmisconduct,as
wellashispriorarrestl,j...beforeMr.HayespledguiltyonJuly 10,2006.,,1Am.j2:55M ot.
22,Dkt.N o. 116. Second,relying on the Fourth Circuit's decision in United States v.Fisher,

711F.3d460(4th Cir.2013),Hayescontendsthat(shisguiltypleawasinvolunury''becausehe
$'P1ed guilty w ithout the benefk of any of this im portant Gielio inform ation-''z Id. 13,21. In

support of these claim s, Hayes cites to the following acts or incidents involving Frye that

predated Hayes'plea ofguilty:

                 *       On December 14, 2004, a V inton Police D epartm ent
                 (ççVPD'') sergeant stated by electronic letter that he had been
                 advised that Frye had elected to conduct drug investigations that
                 reached beyond the scope ofstandard patrollevelenforcem ent,and
                 that, in doing so, Frye had circum vented the procedures and
                 policies im plem ented by the VPD and created a potential
                 4'credibility''issue.

                 @       On that sam e day, the sergeant was advised by a VPD
                 detective thatdTl'
                                  ye would mostprobqbly notrespond to another
                 counseling session . . . regarding    . this type of street level


          1 ln Brady v. M arvland,the Supreme Courtheld that the prosecution,s failure to djscjose evidence
favorable to an accused Ssviolates due process where the evidence is materialeither to guiltorto punishm ent,
irrespectiveofthegood faith orbad. faithoftheyrosecution.''Bradv.373U.S.at27.TheSupremeCourthassince
heldthattheduty.encom passesimpeachm entevldencemswellasexculpatory evidence,Giclio,405U .S.at154,and
thatitincludesevidencethatis<tknown only to police investigatorsand nottothe prosecutory''Kvlesv.W hitlev.
514U.S.419,438(1995).Therefore,inordertocomplywithBradv,Sstheindividualprosecutorhasadutytolearn
ofany favorable evidence known to the others acting on the govem ment'sbehalfin the c% e,including the police.''
Id.at437.
         2 In United States v. Fisher, the Fourth Circuit held that a law enforcem ent om cer,q am rmative
m isrepresentation in a search warrantaffidavitrendered the defendant's guilty plea involuntary underBrady v.
United States,397U.S.742(1970),notwithstandingth.efaclthatneithertheprosecutionnordefensecounselknew
abouttheofficer'smisconductatthetimethedefendantenteredhisplea.Fisher.711F.3dat462,467.
                                                      5
              proactive drug enforcement''which the detective ttwarned could
              resultin <tainted'drug cases.''

              *       On Novem ber23,2005,the then-chiefofthe VPD advised
              Fl'
                yç in writing thathe intended to take disciplinary action against
              Frye for racially insensitive and inappropriate rem arks regarding
              A frican-Am ericans that were allegedly m ade by Fl'ye on
              N ovem ber 14,2005 in thepresence ofthree w itnesses.

              *      On D ecem ber 5, 2015, Frye w as ordered to undergo
              m andatory counseling forthe racially insensitive rem arks.

              *      On January 25,2006,Frye com posed a m em orandum to his
              personnel t5le in w hich he adm itted to having surreptitiously
              accessed the çom puterofanotheroffcerand changed the ofGcer's
              hom epageto a hom osexualwebsite.

              *      On Septem ber 15,2017,a new chief ofpolice stated in an
              internal affairs m em orandum that Frye had been arrested and
              charged with felony larceny priortobeing employed by the Town
              of V inton as a police officer, and that the charge w as later
              dism issed and expunged.

ld.11-13. ln response to the previous Cajtro notice,H ayèsalso contendsthatthe'currentm otion

should not be deem ed successive, and that the m otion w as tim ely filed w ithin one year of

discovering the evidence atissue.

       By order entered N ovem ber 9, 2018, the governm ent w as directed .to respond to the

defendant'sargum ents on the issue ofwhetherthe pending m otion is successive for purposesof

j2255419. Thegovemmentsubsequently filed aresponsein which itarguesthatthemotion
m ust be dism issed as successive. The defendant has since Gled a reply brief on this issue.

A lthough Hayes,through counsel,initially requested oralargum ent,the partieshave since agreed

forthe m atterto bedecided on the briefs.




                                              6
                                          Discussion

       Pursuantto the Antiterrorism and Effective Death Penalty Actof 1996 (ECAEDPA''),a
federal distrid courtmay consider a Eçsecond or successive'' j 2255 motion only upon
certification from the appropriate court of appeals that the m otion m eets certain criteria. 28

U.S.C.j2255419. Spçcifically,asuccessivej2255motionmustbecertifiedasprovidedin28
U.S.C.j2244tocontain:
              (1)newly discovered evidencethat,ifproven and viewed in light
              of the evidence as a whole, would be suficient to establish by
              clear and convincing evidence thatno reasonable factfnderw ould
              have found the m ovantguilty ofthe offense;or

              (2)anew ruleofconstitutionallaw,mademtroactiveto caseson
              collateral review by the Suprem e Court, that was previously
              unavailable.

1d.çtlntheabsenceofpre-filingauthorization ...,thedistrictcourtlacksjurisdictiontoheara
successivej2255motion-''UnitedStatesv.Joy,585F.App'x33,34(4th Cir.2014)(citing28
U.S.C.j2244(b)(3)).
       The phrase S%second or successive''is not defined by the AED PA . The Suprem e Court

has recognized that the phrase is not çEself-defning''and that it does not encom pass allhabeas

corpuspetitionstsled second orsuccessively in time.Panettiv.Ouarterman,551U.S.930,943-

44(2007);seealsolnreW illiams,444F.3d233,235(4th Cir.2006)(observingthatçtnotevery
num erically second petition is a çsecond or successive' petition w ithin the m eaning of the

AEDPA'').lnstead,thestatutoryphraseisaççtel'
                                           m ofarq''Slackv.M cDahielj529U.S.473,486
(2000),which takes its'
                      fullmeaning from existing caselaw,including decisionspredating the
enactlnentoftheAEDPA.Panetti,551U.S.at943-44.



                                               7
       As indicated above,Hayespreviously filed a j 2255 motion thatwas dismissed as
untimely.Nevertheless,Hayesarguesthatthepending j2255 motion isnotsuccessivefortwo
reasons:(1)theearliermotion wasnotadjudicated onthemerits;and (2)thecurrentmotion is
based on new ly discovered facts thatw ere notknow n atthe tim e of the previous m otion. The

courtw illaddresseach argul entin turn.

       Hayesfirstarguesthathisinitialj 2255 motion should notcountagalnsthim under
j 22!5(h)because itwas dismissed'as untimely and notconsidùred on the merits. This
argum ent,how ever,is contrary to existing law . Itisw e
                                                       'll-settled thatthe dism issalofa claim as

untim ely filed underthe applicable statute oflim itations isa disposition on the m erits. See Fed.

R.Civ.P.4l(b)(ççunlessthedismissalorderstatesotherwise,...any dismissalnotunderthis
rule---exceptoneforlack ofjurisdiction,improprrvenue,orfailuretojoin aparty underRule
lg--operatesasan adjudication onthemerits.'');Shoupv.Bell& HowellCo.,872F.2d 1178,
1180 (4th Cir.1989) ($$The plain language of ERule 41(b)1 indicates thatthe dismissalof
plaintiffs' Pennsylvania action on statute of limitations grounds is an adjudication on the
merits.''). The same istnzewhen a j 2255 motion orotherhabeaspetition is dismissed as
untimely.Stapletonv.UnitedStates,392F.Supp.2d 754,756(W .D.Va.2005);seealsoInre
Rains,659F.3d 1274,1275(10thCir.2011)($$ThedismissalofM.
                                                       r.Rains'sGrsthabeaspetition
astime-barred wasadecision onthemerits,and anylaterhabeaspetition challengingthesame
conviction issecond orsuccessiveand issubjectto theAEDPA requirements.');McNabb v.
Yates,576 F.3d 1028,1029(9thCir.2009)(($W eholdthatthedismissalofahabeatpetitionas
untim ely constim tes a disposition on the m erits and thata further petition challenging the sam e

conviction wouldbe çsecond orsuccessive'fprpurposesof28U.S.C.j2244(b).'');Villanueva

                                                8
v.UnitedStàtes,346F.3d55,58(2dCir.2003)(ççW e...holdthatafirst52255petitionthathas
properlybeen dismissedastime-barredunderAEDPA hasbeen adjudicatedonthemerits,such
thatauthorization from thiscourtis required before sling a second or successive 5 2255
petition.''). Accordingly,Hayes'Grst j 2255 motion Stcpunts''forpumoses ofdetermining
whethersubsequentmotionsaresuccessive.Altmanv.Benik,337F.3d764,765(7thCir.2003).
       Hayesalsocontendsthathiscurrent5.2255motion isnotsuccessivebecauseitç'relieson
new facts''that were notknown to him and therefore could nothave been raised atthe tim e he

filed his earlier m otion.'Def.'s Reply Br.2,Dld.N o. 124. W hile this contention is arguably

m orepersuasive,the courtisconstrained to concludethatitis also w ithoutm erit.

       Both the Suprem e Courtand the Fourth Circuithave recognized a sm allsubsetofclaim s

thatmayberaisedinasubsequenthabeaspetitionorj2255motionwithoutbeingcategorizedas
successive. Panetti,551 U .S.at942-47;Uni
                              .         ted Statesv.Hairston,754 F.3d258,262(4th Cir.
2014).Amongthatgroup areclaimsthatwerenotyettfripe''whentheoriginalpetitionwasfiled
because of a nonexistentfadualpredicate. Panetti,551 U .S.at 945. In Panetti,the Suprem e

Courtconsidered how to classify a death row inm ate's second-in-tim e habeas petition- brought

years after his initial petition w as denied- w hich asserted, for the first tim e, that he was

incompetentto beexecuted under Fordv.W ainwricht,477U.S.399 (1986). Id.at938,942.
The Court ultim ately held that the petition w as not a Cssecond or successive''application for

purposes of the AEDPA,since dsFord-based incom petency claim s,as a generalm atter,are not

ripe until after the tim e has run to tsle a federal habeas petitiony'' and oftentim es not until

execution is im m inent. ld. at 945. The Court determ ined thât requiring ççprisoners to file

prem atum claim s,particularly when m any of these claim s w illnot be colorable even ata later


                                               9
date,''would notconservejudicialresourcesoradvanceany othergoalsoftheAEDPA. Id.at
946.

       consistentFiththejupremecourt'sreasoninginPanetti,theFourthCiwuithasheldthat
anumericallysecondj2255motionshouldnotbeconsideredçGsecondorsuccessive''pursuantto
j22551)whçnthe factualbasisforthemotion did notcomeinto existenceuntilafteraprior
motiopwasGled.Hairston,754 F.3dat262. InHairston,thedefendanttileda j2255motion
w ithin a yearofhis sentencing,w hich F as denied by the districtcourt. Id.at259. Eightyears

later,a state courtvacated a prior conviction that had affected the defendant's crim inalhistory

category at sentencing. J
                        J.S Thedefendantthen filed asecond j 2255 motion seeking to be
resentenced forhisfederaloffense,which the districtcourtdism issed as an unauthorized second

or sucoessive motion. 1d. ln reversing the district court's decision, the Fourth Circuit

em phasized thatEçthe factsrelied on by the m ovant seeking resentencing did notexistwhen the

numerically firstmotion wasfiled and adjudicated.'' Ib.at262. Consequently,theCourtheld
thatthe defendant's claim was tsunripe''atthe tim e his num erically firstm otion was filed,and

thathis second m otion wastherefore notSssuccessive''w ithin the m eaning ofthe AEDPA . 1d.

       Upon review oftheamended j2255 motion and existing caselaw,thecourtconcludes
thatneitherofH ayes'claim sfallw ithin the exception to the GGsecond or successive''application

bar recognized in Panetti and Hairston. Turning frst to the claim under Brady v.M aryland,

courtshave held thatsuch claim sripen atthe tim e the constim tionalviolation occurs,even ifthe

petitioner is unaw are of the violation atthattim e. See.e.g.,In re W ocenstahl,902 F.3d 621,

627-28 (6th Cir.2018) (rejecting petitioner's argument that his habeas petition was not
successive and explaining thatpetitioner'sççclaim sw ere notunripe atthe tim e he filed his initial


                                               10
petition because the purported Bradv violations ...had already occurred when he filed his

petition,although Epetitionerjwasunaware ofthese facts'). As the Ninth Circuitrecently
explained:

                ln the case of a Brady claim ,the violation occurs atthe tim e the
                gprosecutionjshouldhavedisclosedtheexculpatoryevidence- i.e.
                before trial. If the factual predicate accrues before a petitioner
                brings an initial federal habeas petition, then any subsequent
                federalpetition raising a claim based on thatfactualpredlcate is
                secondorsuccessiveandisgovernedbyj2244(19.
Brow n v. M uniz, 889 F.3d 661, 672-73 (9th Cir.2018) (footnote omitted). The Court

emphasized thatthis conclusion wascompelled by the plain textofj 2244(19,the Supreme
Court'sdecision in Panetti,and its own subsequentdecision in U nited States v.Buenrostro,638

F.3d 720 (9th Cir.2011).3 Id.at673. TheCourtalso notedthatitsdetermination aligned the
N inth Circuit w ith its ççbrethren in the Fourth, Tenth,and Eleventh Circuits.'' 1d..at 673 n.9

(citing,amongothercases,Evansv.Smith.220F.3d306,323(4thCir.2000:.
        ln the Fourth Circuit case cited in Brown,the petitioner attem pted to raise a new Brady

claim w ithout m eeting the standards governing the filing of successive petitions prescribed in

j2244(1$.Evans,220F,3dat322.ThepetitionerarguedthathewasçEnotrequiredtomeetthe

        3Buenrostro involveda defendafltserving alife.sentenceforfederaldrug crim es. 638F.3d at721. After
thedistrictcourtdeniedhisinitialj2255motion,thedefendantdiscoveredthathistrialattorneyhadrejectedaplea
dealthatwould have lim ited hissentence to fourteen years. Id. Thedistrictcourtconstrued asubsequentmotion
asserting a claim ofineffective% sistanceasa second orsuccessive motion underj 2255. Id. In affirming the
districtcourt'sdecision,theNinth Circuitdistinguished Panet
                                                          liand held thatthe defendant'sineffectlveassistance
claim wasripeatthetimèofhistlrstj2255motion,sincethealleged constimtionalerrorhadalreadyoccurred. 1d.
at725-26. Although thedefendantwasunawareofthebasisforthe claim atthattime,theCourtdeterminedthat
92255addressesthisprecisesimation.1d.TheCourtexplainedthatçE       thewordsof922551)indicateCongress'
clearintenttoprohibitgappellptecourtslfrom certifyingsecond-in-timeclaims,ripeatthetimeofaprisoner'sfirst
j2255proceedingbutnotdiscovereduntilafterward,''unlessthedefendantsatisfiesthestamtoly requirements.Id.
prerequisites for a second or successive petition in order to bring his Bradv claim because he

allegedly couldnotdiscovertheBrady claim untilafterthe Einitiallhabeaspetition hadalready
beenfiled.''1d.at323.TheFourthCircuitrejectedthepetitioner'sArgument,emphasizingthxt
çtthe standards that Congress has established for the Gling of second or successive petitions

accountforprecisely the type of sim ation''described by the petitioner- nam ely,a claim based

onnewly discovered evidence. Id. (citing28U.S.C.j2244(b)(2)). ln affirmingthedenialof
the petitioner's requestto stay and am end his originalpetition,the Fourth Circuitreasoned that

ççlsjuch action would have allowed Evans to tsle what would essentially be a second or
successive petition while evading the prervquisitesthatCongresshas established forthe Gling of

such petitions.'' Id.at322.

       Despite the éovernment'sreliance on Evans,Hayesdoesnotaddressthe decision in his
reply brief. Instead, Hayes relies prim arily on Hairston and Panetti to assertthat his newly

discovered claimsshould notbedeemed succeàsiveforpurposesoftheAEDPA.However,since

H airston and Panetti were decided, courts have çtdistinguished between petitions containing

claim s,the factualpredicate ofwhich cam e into being afterthe firsthabeaspetition- such asthe

m ental incompetency claim in Panetti- and those containihg claim s that w ere ripe at the

conclusion of .a tsrst habeas proceeding but w ere not.discovered until afterward.'' Gage v.

Chappell,793 F.3d 1159,1165 (9th Cir.2015);see also Hicksv.Clarke,No.3:15CV00405,
2016U.S.Dist.LEXIS 137558,at*24 (E.D.Va.Sept.30,2016)(distinguishingHairston and
emphasizing that it involved çdentirely new facts developed after the srst-in-tim e petition had

beenfiled,notfactsthathadpreviously existedbutwerenewly discoveredby (thepetitionerl''),
aooealdismissed,682F.App'x 253(4th Cir.20174.CourtshaveconsistentlyheldthatBrady

                                              12
claim s sim ilarto those raised here fallw ithin the lattercategory,and thatpetitions asserting such

claim s qualify as second or successive under the AEDPA . See Brown,889 F.3d at 672.
                                                                                   -673 &

n.9 (collecting cases);seealsoHicks,2016U.S.Dist.LEXIS 137558,at*25 (emphasizing that
because the petitionerçtdoesnotbring new ly developed facts,butinstead raisesnew ly discovered

evidence,underEvansandpursuantto j2244(b)(2)(B),hqmustnow seek permissionfrom the
Fourth Circuitto bring apetition based onhisBrady c1aim.''). lndeed,asoneappellatejudge
recently em phasized,there iscurrently no circuitsplitoverthe issue ofw hetherPanettim ade the

second or successive application requirem ents inapplicable to Brady claim s. Jim enez v.Sec'y.

Fla.Dep'tofCorr.,No.18-15128,2018U.S.App.LEXIS35093,at*8(11thCir.Dec.13,2018)
(Carnes,C.J.,concuning). lnstead,a1lofthecircuitsçithathavedecidedtheissuesincePanet'
                                                                                    ti
agree ...thatthe second or successive application requirem ents do apply to Brady and Giglio

claim s,''even ifa petitionerwas unaw are ofthe factsgiving rise to the claim satthe tim e he Gled

anearlierpetition. ld.(citing post-panettidecisionsfrom theFifth,Sixth,Ninth,and Eleventh
Circuits,aswellastheFourthCircuit'spre-panettidecisioninEvans,supra).
       A gainstthis backdrop,the courtis com pelled to conclude that Hayes' Brady claim is

subjectto the successivemotion requirementssetforth in j22551). Hayesallegesthatççthe
V inton Police D epartm entw as aw are of Frye's m isconductbefore ...Hayes pled guilty,''and

thattEthegovernmentcommittedaBradyviolationbyfailingtodiscloseEtheinformationknown
totheVinton PoliceDepartmentl''priortohispleahearingonJuly 10,2006.Am.j2255Mot.
22, 24. lt follows that the factual predicate underlying Hayes' Brady claim - the failure to

disclosepotentially exculpatory orimpeachmentevidence- accrued beforeHayesGled histsrst

j2255motion in2010,even thoughHayeswasunawareofit.Thus,unliketheclaimsasjerted

                                                13
    in Panettiand Hairston,Hayes'Bradv claim isnotbased on factsthatdid notexistatthe tim e of

    hisinitialj 2255 motion. Instead,it(trelieson factsthatheonly recently discovered-'' lnre
    W ogenstahl,902 F.3d at628. Consistentw ith the weightofauthority,the courtbelievejthatthis

    isSdprecisely thetypeofsituation''thatj22551)wasdesigned to address. Evans,220 F.3dat
    323;seealsoBuenrèstro,638F.3dat725 (emphasizingthatEçj2255(h)(1)containsan express
    statutory s/ndard for dealing with tsecond or successive' claim s based on Enewly discovered

    evidençe''')(additionalinternalquotationmarksomitted).
           ln reaching thisdecision,the courtrecognizes thatthe instantcase issom ew hatunique in

    thatthe United States A ttorney's O ffice apparently did notbecom e aw are ofthe inform ation at

.
    issue until2017,well after Hayes' initialj 2255 motion was filed. However,as Hayes                 .



    em phasizesin his currentm otion,lsBrady applieseven ifthe United StatesAttorney's Office was

    notaware ofgexculpatory orimpeachmentevidencejbefore (the defendantqpleaded guilty,''
    since çfBrady encom passes evidence çknown only to 'police investigators and not to the

    prosecuton''' Am.j2255M ot.23(quotingKvlesv.W hitley.514 U.S.429,438(1995));see
    also ij.
           aat23-24 (emphasizing thatççgblecause the Vinton Police Departmentwas aware of
    Frye's m isconduct before M r.H ayes pled guilty,the governm ent had an obligation to disclose

    theinformation'').BecauseaBradvviolationoccursatthetimetheexculpatoryevidenceshould
    havebeendisclosed (i.e.,beforeadefendantgoestotrialorpleadsguilty),courtshaveheldthat
    Bradv claim s were barred as successive in cases w here sim ilar infonuation im plicating police

    officerswasnotprovided by apolice departmentuntilafteran initialhabeaspetition w astsled.

           Forinstance,in Brown v.Muniz,the San Francisco DistrictAttorney'sCEDA'')Ofsce
    issued letters to the San Francisco County Public D efender's O ffce and the San Francisco Bar


                                                  14
Association's lndigentDefense Administratorbetween October 2010 and M ay 2011,advising

that the San Francisco Police D tpartment had infonned the DA of m aterial in certain police

offcers'personnelfilesthatmaybesubjecttodisclosureunderBrady.889F.3dat665.
     .         '       '   .                                   .. I
                                                                         -66.The
letters implicated three officers w ho were in som e w ay related to petitioner Gregory Brown's

caseRnd indicated thatthe materialatissuedated back tothe 1980s,lpng beforeBrown wentto

trial. ld.at666. Afterbecom ing aw are ofthe infonnation,Brow n filed a second-in-tim e petition

forwritofhabeascorpusunder 28 U.S.C.j 2254,alleging thatthe information constituted
m aterially exculpatory Brady evidence. Id. A sindicated above,theN inth Circuitconcluded that

ççBrown's Brady claim was ripe atthe time ofhis firstàabeaspetition because the alleged
constitutionalviolation- fâilure to turn overthe (information implicating thethree officersj-
occurred before Brow n'strialeven began.'' Id.at674. Thus,notwithstanding the factthatthe

evidence at issue did not com e to light until m ore than a decade after Brow n's first habeas

petition wàs denied on the m erits,the Courtheld thatthe claim w as successive and thatBrow n

couldpursueitonlyifhesatisiedthegatekeepingrequirementsofj2244(19.
         The couttis convinced that the sam e outcom e is required here. Hayes claim s thatthe

Vinton Police D epartm ent w as aware of Frye's prior arrest and instances of1 professional

m isconduct before H ayes pled guilty, that the inform ation im plicating Frye was potential

im peachm ent evidence,and that the failure to disclose the evidence .prior to the entry of his

guilty plea violated his due process rights under Brady. Consistent with Brown and other

decisions cited above,the courtconcludes that Hayes'Brady claim w as ripe aythe tim e of his

firstj2255motion,andthatheisentitled topursueitonly ifheobtainsauthorizationfrom the
FourthCircuitunderj2255419.

                                              15
       ThecourtreachesthesameresultwithrespecttoHayes'claim thathisççguiltypleafwasq
involuntary because itw aspredicated on im perm issible governm entcondud thatw asm aterialto

hisdecisiontoplead guilty.'' Am.j2255M ot.21;seealso id.at13(assertingthattçhisguilty
plea w as voluntary''because he çt
                                 pled guilty w ithoutthe benefk of any ofthis im portant Gizlio

information''). Because Hayes maintains thatpre-plea misconductrendered his guilty plea
involuntary,the courtconcludesthatthisclaim was also ripe atthe time ofhisfirst# 2255
m otion. As discussed above,whether a claim was ripe underthe A EDPA Eçturns on whetherthe

factual predicate existed,not whether the petitioner knew it existed at the tim e of his initial

habeaspetition.'' Brown,889F.3d at674 (emphasisin original). Since thefactualpredicate
underlying Hayes'involuntary plea claim existed atthe tim e he Gled his first m otion to vacate,

this claim is also subjectto the requirements for second or successive j 2255 motions.
A ccordingly, Hayes m ust obtain authorization from the Fourth Circuit before this court m ay

consider it.

       In closing,the courtem phasizes thatits decision here is conined to the narrow issue of

w hether H ayes' current m otion is barred by the restrictions on second or successive m otions

imposedby j2255419. Thedecision shouldnotbereadasexpressingorimplyinganyview on
the m erits of either claim . Unless and until the Fourth Circuit authorizes the filing of a

successivemotion,thiscourtdoesnothavejurisdictiontoconsiderthenew claimsonthemerits.
W hilethe courtrecognizesthatH ayes isnearing the end ofhis federalsentence,the courtcarmot

short-circuittheA EDPA'Sgatekeeping requirem ents.




                                              16
                                       Conelusion

      Forthereasonsstatedathe courtconcludesthatHayes'currentmodon issuccesslve for

purposesofj2255(1% Consequently,thecottrtisnotauthorlzedto considerthemofonabsent
certiGcatlon by the Fourth Circult. Because Hayes%nA notobtained the requisite certï catlon,
                  $
the courtmustdismissthe moion withoutprejudiceforlack ofJurlsdictipn. An appropriate
order* 1issuethisday.

       The Clerk is dlrected to send certK ed copies of this memorandum opinlon and the

accompr ylngorderto thedefendantand al1counselofrecord.

                 M S V#
       DA TED :-I'         day ofJanuary 2019.
                                        ,




                                            SeniorUnited StatesDise ctJudge




                                            17
